Citation Nr: 1611604	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  06-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972, including service in the Republic of Vietnam.  He received the Army Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for degenerative disc disease of the cervical spine as new and material evidence had not been received.

Jurisdiction was subsequently transferred to the RO in Albuquerque, New Mexico.

The Veteran testified before the Board at an October 2007 videoconference hearing.  A transcript of that hearing is of record.

In December 2007, the Board denied the petition to reopen the claim of service connection for a cervical spine disability as new and material evidence had not been received.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a December 2009 memorandum decision, the Court reversed the Board's December 2007 finding that new and material evidence had not been received to reopen the claim of service connection for a cervical spine disability and remanded the case for readjudication in compliance with the directives specified in the Court's decision.

In October 2010, February 2012, and February 2013, the Board remanded this matter for further development in compliance with the Court's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay in this matter, remand is necessary to ensure that the Court's December 2009 memorandum decision is complied with.

Per the February 2013 remand, inter alia, the Veteran was to be afforded a VA examination to determine the nature and etiology of his cervical spine disability.  The Veteran was afforded a VA examination in June 2013.  There, the examiner opined that it was less likely than not that the cervical spine disability was related to service.  As part of the examiner's rationale, she explained that the disability was related to aging.  She explained that .1 percent of individuals age 25 to 34 have osteoarthritis, and 80 percent of individuals over age 55 have arthritis.  Per the examiner, however, degenerative joint disease of the cervical spine was diagnosed in 1997.  At that time, the Veteran was 47 years of age.  It is unclear how the examiner was able to relate osteoarthritis to aging by citing a study showing that 80 percent of those over 55 have osteoarthritis if the Veteran was diagnosed with such at age 47.  It is unclear why the cervical spine disability is related to aging if the Veteran was diagnosed with such at 47, given that the study does not comment on the likelihood of developing osteoarthritis at that age.  As such, the Board concludes that the opinion is inadequate and a new opinion is necessary.   

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a VA examiner, other than the June 2013 VA examiner, to provide an opinion on the Veteran's cervical spine disability.  An examination does not need to be scheduled unless the examiner deems it necessary. 

The claims folder must be sent to the examiner for review and consideration of such should be reflected in the examiner's report.

The examiner should provide an answer to the following:

a. Is it at least as likely as not (50 percent or greater probability) that a diagnosed cervical spine disability had its onset in service?

b. Is it at least as likely as not (50 percent or greater probability) that a diagnosed cervical spine disability had its onset in the year immediately following service?

c. Is it at least as likely as not (50 percent or greater probability) that a cervical spine disability is related to the Veteran's presumed exposure to herbicides in service?

d. Is it at least as likely as not (50 percent or greater probability) that a cervical spine disability is otherwise related to service, including the Veteran's in-service duties (including hauling ammunition and moving heavy weaponry)?

The absence of treatment for a cervical spine disability in service alone cannot serve as the basis for a negative opinion.

The examiner must consider the Veteran's reports and other lay evidence as to his history and symptomatology.  If the examiner chooses to reject lay reports, a reason must be provided for doing so.  Lay reports may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered together with the other evidence of record.

A rationale for all opinions must be provided.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

2. Readjudicate the issue on appeal.  If the benefit remains denied, issue a supplemental statement of the case, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

